Citation Nr: 0739135	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-00 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to the payment of educational assistance benefits 
under Chapter 35, Title 38, United States Code, for certain 
coursework undertaken from January 28, 2002, to April 26, 
2002.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The appellant is the surviving son of the veteran who had 
active service from January 1970 to February 1972 and from 
November 1972 to October 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  Custody of 
this case was subsequently transferred to the VA RO in Salt 
Lake City, Utah.  

This case was remanded in May 2006 at which time it was noted 
that in the appellant's VA Form 9 he requested a hearing at 
the RO before a Veterans Law Judge (commonly called a Travel 
Board hearing).  However, a September 2004 Report of Contact 
reflected that, subsequently, the appellant agreed to a 
videoconference hearing, rather than a Travel Board Hearing.  

The appellant was scheduled for a Travel Board hearing on 
March 14, 2006, but he failed to appear.  No attempt had been 
made to schedule the appellant for a videoconference hearing.  
So an additional hearing was to be scheduled before deciding 
the appeal.  38 C.F.R. § 20.700(a) and (e).  In the May 2006 
remand, the Board noted that there had been unsuccessful 
attempts by the RO to locate the appellant but it did not 
appear that any attempt was made to contact his mother, whose 
address was on file.  So, the case was remanded to contact 
the appellant's mother at her last known address to request 
the address of the appellant.  This was done by letter of 
October 2006 but there was no response.  

The case has now been returned for appellate adjudication.  

Lastly, the Board notes that by an undated letter the 
appellant was informed that his request for waiver of 
overpayment as well as his notice of disagreement to the 
matter of the validity of the debt in question had been 
received.  However, a request for waiver of overpayment could 
not be considered as long as there was a notice of 
disagreement pending as to the matter of the validity of the 
debt.  Accordingly, and in view of the decision below, the 
matter of entitlement to waiver of the overpayment is 
referred to the RO for initial consideration.  At least in 
part, it appears that the appellant is claiming that there 
should be a waiver due to hardship. 
FINDING OF FACT

From January 8, 2002, through April 26, 2002, the appellant 
took 10 credit hours that were non-required courses.  


CONCLUSION OF LAW

The criteria for entitlement to the payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for 10 credit hours of coursework taken January 8, 
2002, through April 26, 2002, have not been met.  38 U.S.C.A. 
§ 3011 (West 2002); 38 C.F.R. §§ 21.7120, 21.7122 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  This notice is only 
required to be given in sufficient time to enable a claimant 
to submit relevant evidence.  The notice may be generic 
without identifying evidence specific to the individual 
claim, although it must be tailored to the nature of the 
claim.  It does not extend throughout the claim process.  
Wilson v. Mansifeld, No. 07-7099, slip op. (Fed. Cir. October 
15, 2007).  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  VA must request any evidence in a 
claimant's possession that pertains to the claim.  See 38 
C.F.R. § 3.159.  

But, VA is not required to provide a predecisional 
adjudication of what evidence is needed to grant a claim 
because "the duty to notify deals with evidence gathering, 
not analysis of already gathered evidence" nor is VA 
required to provide notice "upon receipt of every piece of 
evidence or information."  Locklear v. Nicholson, 20 Vet. 
App. 410, 415 (2006).  

In this case, VCAA notice is not required because the issue 
presented involves a claim for waiver of recovery of 
overpayment of VA benefits.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002) (The notice and duty to assist 
provisions of the VCAA do not apply to chapter 53 waiver of 
recovery matters, as chapter 53 already contains its own 
notice provisions.  The VCAA provisions are relevant to a 
different chapter of title 38, i.e., Chapter 51, and do not 
apply to waiver matters.).

Furthermore, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is incomplete, or if VA requires 
additional information or evidence to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provisions of § 21.1032(a)."  

In this regard, VA has taken extensive measures to 
investigate the case and to document the appellant's academic 
program, with special emphasis on the particulars of the 
program in which he was enrolled.  Moreover, the case was 
remanded in May 2006 in an attempt to provide the veteran 
with a hearing but subsequent attempts to afford him such a 
hearing were unfortunately futile. 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

The applicable law provides that the VA will provide 
educational assistance to an eligible veteran who is pursuing 
an approved program of education.  38 U.S.C.A. § 3014; 38 
C.F.R. § 21.7110.  

Generally, VA will approve, and will authorize payment of 
educational assistance, for the individual's enrollment in 
any course or subject which a State approving agency has 
approved as provided in § 21.7220 of this part and which 
forms a part of a program of education as defined in § 
21.7020(b)(23) of this part.  Restrictions on this general 
rule are stated in 38 C.F.R. § 21.7222(b).  38 U.S.C.A. §§ 
3002(3), 3452; 38 C.F.R. § 21.7120.  A program of education, 
in pertinent part, is any unit course or subject or 
combination of courses or subjects, which is pursued at an 
educational institution.  38 C.F.R. § 21.7020(b)(23).  

VA will not pay educational assistance for an enrollment in 
any course which is not part of a veteran's or 
servicemember's program of education unless the veteran or 
servicemember is enrolled in refresher courses (including 
courses which will permit the veteran or servicemember to 
update knowledge and skills or be instructed in the 
technological advances which have occurred in the veteran's 
or servicemember's field of employment), deficiency courses, 
or other preparatory or special education or training courses 
necessary to enable the veteran or servicemember to pursue an 
approved program of education.  38 C.F.R. § 21.7122(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that before adjudicating a waiver 
application, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-435 (1991).  
VA General Counsel has reinforced this obligation by holding 
that where the validity of a debt is challenged that issue 
must be developed before the issue of entitlement to waiver 
of the debt can be considered.  See VAOGCPREC 6-98.  Under 38 
U.S.C.A. § 7104(c) (West 2002), the Board is bound by the 
precedent opinions that are issued by the Office of the VA 
General Counsel.  

Background

The veteran died in May 1983 and a June 1983 rating decision 
granted service connection for the cause of the veteran's 
death.  The appellant is the veteran's surviving son.  

The appellant has been previously determined to be eligible 
for education assistance benefits under Chapter 35.  See 
38 U.S.C.A. § 3501(a)(1)(A)(1) (West 2002).  He seeks to 
establish entitlement to educational assistance for 10 credit 
hours he enrolled in and satisfactorily completed from 
January 8, 2002, through April 26, 2002.  

An undated letter to the veteran notified him that the 
Muskogee, Oklahoma, RO had received information from the 
appellant's school that he had changed his educational 
program from Criminal Justice to a Bachelor of Science in 
Sociology on January 7, 2003.  The appellant was notified 
that for courses measured in credit hours, a material loss of 
credit existed if more than 12 credits were not transferred 
to the new program.  He had been charged with a change of 
program because his school had informed the RO that none of 
his existing credits transferred as of January 7, 2003.  

A later undated letter from the RO to the appellant stated 
that records from his school, Brigham Young University - 
Idaho, had been reviewed and that a discrepancy had been 
noted.  He had been certified and paid for 16 credit hours, 
full time, for the period from January 8, 2002, through April 
26, 2002.  Records indicated that he was enrolled in 10 
credit hours of non-required courses.  He should have been 
certified for 6 credit hours, one-half time.  Accordingly, 
the RO reduced his payment to one-half time for the period 
from January 8, 2002, through April 26, 2002, and this action 
created an overpayment in his Chapter 35 record. 

In a note in the appellant's file, dated June 12, 2003, 
[described in the statement of the case as a Compliance 
Survey Memorandum] a VA employee stated that the appellant 
was certified for 16 units in the 2002 fall term.  He 
enrolled in non-required courses.  There was to be a 
reduction to 6 units effective January 8, 2002.  As to 
mitigating circumstances, it was noted that these 
certification errors were a result of the certifying official 
failing to verify all courses certified were required courses 
for the students matriculated degree program.  It was 
determined that the appellant was not responsible for these 
certification errors.  

The appellant wrote that as to the spring term, from January 
to April 2002, he was registered for 15 credits.  The RO had 
informed him that only 6 of the credits counted for his VA 
educational assistance benefits.  Those applicable were 
Anthropology 101 and Humanities 202.  He pointed out that 
German 202 and Spanish 101 should also count because he was 
enrolled in the Brigham Young University - Idaho "cluster" 
program.  Generally, to graduate from college, a student had 
to have both a major and a minor but at his university a 
student could replace the minor with two cluster programs.  A 
cluster was similar to a minor, except that the student was 
allowed to choose which disciplines he would like to pursue, 
along with which classes would belong to that discipline.  
The student then brought the proposal to his advisor and the 
dean of students for approval.  One of the clusters he had 
approved was that of Foreign Language, to which both classes 
(German and Spanish) belonged.  Along with the appellant's 
letter were copies of approved clusters, signed by both his 
advisor in November 2002 and by the college dean in June 
2003. The reason for this was that he was unaware at the time 
that his classes were questionable.  He had taken them with 
the full intention of working towards his cluster.  He later 
got approval from his advisor and put the papers away, 
planning to submit them shortly before graduation.  After 
receiving VA's letter, he retrieved the papers and brought 
them to the dean for approval in order to prove that they did 
apply towards his program.  

The appellant further stated that the reason for the delay 
between taking the classes and getting the approval was that 
he was unaware that they would be in question.  Since he had 
been a student, he was informed that all classes he took 
would be accredited for VA benefits.  He was unaware, as was 
the VA representative at his school, that a specific course 
of classes needed to be pursued.  After being informed of 
this, they had seen to it that only classes that applied 
towards his degree were verified.  

In the veteran's notice of disagreement he stated that all of 
the classes that he had taken were required for graduation.  
He had changed majors from law to "social/criminology" part 
way through the year but never took any classes he did not 
need to graduate.  

Analysis

In sum, the RO has determined that 10 credit hours taken by 
the appellant at Brigham Young University-Idaho from January 
8, 2002, through April 26, 2002, were non-required courses.  

The Board has reviewed the appellant's assertions concerning 
erroneous guidance provided to him in his course planning.  
It is regrettable that the appellant received inaccurate 
advice regarding his program of education and eligibility for 
VA educational assistance benefits, but this does not create 
a legal right to benefits where such benefits are otherwise 
precluded by law.  Even though the appellant may have been 
incorrectly advised regarding his coursework, the Board is 
not authorized to award payments of benefits where statutory 
requirements for such benefits are not met.  See Harvey v. 
Brown, 6 Vet. App. 416, 424 (1994).  

The appellant has not presented evidence sufficient to 
overcome the June 2003 Compliance Survey Memorandum that the 
10 credit hours take from January 8, 2002, through April 26, 
2002, were non-required courses.  

While the Board is cognizant of the claimant's arguments, the 
regulatory criteria and legal precedent governing eligibility 
for Chapter 35 educational benefits are clear and specific, 
and the Board is bound by them.  

For these reasons, the claim must be denied.


ORDER

Entitlement to the payment of educational assistance benefits 
under Chapter 35, Title 38, United States Code, for 10 credit 
hours taken from January 8, 2002, through April 26, 2002, is 
denied. 







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


